DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-20 are allowed in this Office action.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statements dated September 16, 2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Ledesma on March 12, 2021.
The claims are amended as presented below and will replace all previous versions of claims:
Claim 1. (Currently Amended) A method comprising: 
obtaining a graph of an online network, wherein the graph comprises: 
a set of nodes representing the plurality of users in the online network; 
a set of edges representing relationships or interactions between pairs of the nodes; and
a set of attributes representing descriptions or metrics associated with the nodes or the edges; 
selecting, by a computer system, a set of egos comprising a subset of [[the]] users that are representative of a distribution of an attribute across the plurality of users in the online network, wherein the distribution comprises a plurality of ranges of values for the attribute, and the set of egos is selected such that no ego in the set of egos is connected to any other ego in the set of egos;
generating, by the computer system, clusters of users in the online network, wherein each cluster comprises an ego in the set of egos and alters selected from connections of the ego in the graph, wherein each of the alters represents an additional user connected to the ego; 
dividing, by the computer system, the clusters of users into a treatment group and a control group; 
exposing [[the]] alters in the treatment group to a treatment variant of an A/B test and [[the]] alters in the control group to a control variant of the A/B test, wherein each of the treatment variant and the control variant is a different version of an element of the A/B test; and 
outputting a result of the A/B test based on the exposing for use in assessing a network effect of the clusters of users , wherein the network effect refers to an impact on online behaviors of a respective user by online behaviors of connections associated with the respective user.
Claim 2. (Currently Amended) The method of claim 1, further comprising: 
determining the result of the A/B test based on responses of [[the]] egos to the A/B test.  
Claim 3. (Currently Amended) The method of claim 1, wherein the dividing the clusters into the treatment group and the control group comprises: 
generating pairs of the clusters that contain high similarity in an additional attribute; and 
assigning a first cluster in each of the pairs of clusters to a first subset of clusters and a second cluster in each of the pairs of clusters to a second subset of clusters.  
Claim 4. (Currently Amended) The method of claim 1, wherein the selecting the set of egos comprises: 
grouping the plurality of users into equally sized buckets that span different ranges of values for the attribute; and 
selecting the set of egos to contain equal numbers of users from the equally sized buckets.  

Claim 5. (Currently Amended) The method of claim 1, wherein the selecting the set of egos comprises: 
selecting the set of egos as users that are not connected to one another in the online network.  
Claim 6. (Currently Amended) The method of claim 1, wherein the selecting the set of egos comprises: 
excluding a user from the set of egos when a threshold proportion of connections of the user is already assigned to a cluster containing a different ego.  
Claim 7. (Currently Amended) The method of claim 1, wherein the generating the clusters of users in the online network comprises: 
assigning an alter to a cluster to improve a metric associated with the cluster.  
Claim 8. (Currently Amended) The method of claim 7, wherein the metric comprises at least one of: 
a connection strength between the alter and an ego in the cluster; or 
a proportion of connections of the ego in the cluster.  
Claim 9. (Original) The method of claim 1, further comprising: 
during the A/B test of the online network, exposing the set of egos to a variant selected from the treatment variant and the control variant.  
Claim 10. (Previously Presented) The method of claim 1, further comprising: 
during the A/B test of the online network, exposing a first subset of egos in a first subset of clusters to the treatment variant and a second subset of egos in a second subset of clusters to the control variant.  

Claim 11. (Currently Amended) The method of claim 1, further comprising: 
during the A/B test of the online network, exposing a first subset of egos in [[the]] a first subset of clusters to the control variant and a second subset of egos in [[the]] a second subset of clusters to the treatment variant.  
Claim 12. (Currently Amended) The method of claim 1, wherein the attribute comprises at least one of: 
an engagement with the online network; 
a number of connections in the online network; or 
an amount of interaction with other users of the online network.  
Claim 13. (Currently Amended) A system comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the system to: 
obtain a graph of an online network, wherein the graph comprises: 
a set of nodes representing the plurality of users in the online network; 
a set of edges representing relationships or interactions between pairs of the nodes; and
a set of attributes representing descriptions or metrics associated with the nodes or the edges; 
select a set of egos comprising a subset of [[the]] users that are representative of a distribution of an attribute across the plurality of users in the online network, wherein the distribution comprises a plurality of ranges of values , and the set of egos is selected such that no ego in the set of egos is connected to any other ego in the set of egos;
generate clusters of users in the online network, wherein each cluster comprises an ego in the set of egos and alters selected from connections of the ego in the graph, wherein each of the alters represents an additional user connected to the ego; 
divide the clusters of users into a treatment group and a control group; 
expose [[the]] alters in the treatment group to a treatment variant of an A/B test and [[the]] alters in the control group to a control variant of the A/B test, wherein each of the treatment variant and the control variant is a different version of an element of the A/B test; and 
output a result of the A/B test based on the exposing for use in assessing a network effect of the clusters of users , wherein the network effect refers to an impact on online behaviors of a respective user by online behaviors of connections associated with the respective user.  
Claim 14. (Currently Amended) The system of claim 13, wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to: 
determine the result of the A/B test based on responses of [[the]] egos to the A/B test.  

Claim 15. (Currently Amended) The system of claim 13, wherein the selecting the set of egos comprises: 
grouping the plurality of users into equally sized buckets that span different ranges of values for the attribute; and 
selecting the set of egos to contain equal numbers of users from the equally sized buckets.  
Claim 16. (Currently Amended) The system of claim 13, wherein the selecting the set of egos comprises at least one of: 7 902344-US-NPDocket No. 60352-0481 
selecting the set of egos as users that are not connected to one another in the online network; or 
excluding a user from the set of egos when a threshold proportion of connections of the user has already been assigned to a cluster containing a different ego.  
Claim 17. (Currently Amended) The system of claim 13, wherein the generating the clusters of users in the online network comprises: 
assigning an alter to a cluster to improve a metric associated with the cluster.  
Claim 18. (Currently Amended) The system of claim 17, wherein the metric comprises at least one of: 
a connection strength between the alter and an ego in the cluster; or 
a proportion of connections of the ego in the cluster.  
Claim 19. (Original) The system of claim 13, wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to: 
during the A/B test of the online network, expose the set of egos to a variant selected from the treatment variant and the control variant.  
Claim 20. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method, the method comprising: 
obtaining a graph of an online network, wherein the graph comprises: 
a set of nodes representing the plurality of users in the online network; 
a set of edges representing relationships or interactions between pairs of the nodes; and
a set of attributes representing descriptions or metrics associated with the nodes or the edges; 
selecting a set of egos comprising a subset of [[the]] users that are representative of a distribution of an attribute across the plurality of users in the online network, wherein the distribution comprises a plurality of ranges of values for the attribute[[;]], and is selected 
generating clusters of users in the online network, wherein each cluster comprises an ego in the set of egos and alters selected from connections of the ego in the graph, wherein each of the alters represents an additional user connected to the ego; 
dividing the clusters into a treatment group and a control group; 
exposing [[the]] alters in the treatment group to a treatment variant of an A/B test and [[the]] alters in the control group to a control variant of the A/B test, wherein each of the treatment variant and the control variant is a different version of an element of the A/B test; and 
outputting a result of the A/B test based on the exposing for use in assessing a network effect of the clusters of users , wherein the network effect refers to an impact on online behaviors of a respective user by online behaviors of connections associated with the respective user.

  Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Epasto et al. (Pub. No. US 2020/0065333) teaches a new framework and associated techniques, referred to as "ego-splitting," that enable the detection of clusters in graphs that are descriptive of networks, including highly complex networks. Ego-splitting leverages local structures within a graph known as ego-nets to de-couple overlapping clusters. For example, an ego-net can be the subgraph induced by the neighborhood of each node. Ego-splitting is a highly scalable and flexible framework, with provable theoretical guarantees. Ego-splitting reduces the complex overlapping clustering problem to a simpler and more amenable non-overlapping (also known as partitioning) problem. Ego-splitting enables the scaling of community detection to graphs with tens of billions of edges and outperforms previous solutions.
ii)	Gui et al. (Pub. No. US 2016/0253683) teaches performing network A/B testing. During operation, the system obtains a graph of a social network and calculates a set of equally sized clusters of users in the social network by iteratively switching memberships of the nodes among the equally sized clusters to increase a number of 
iii)	Reinhardt et al. (Pub. No. US 2016/0055261) teaches a graph analysis system provides a variety of graph analysis tools for analyzing graphs, such as an overall characteristics report, an entity types graph, an ego entity type graph, various histograms, and graph comparison reports. The graph analysis tools also include tools for calculating a similarity score for graphs based on characteristics and weights selected by a user. 
iv)	Gandhi et al. (Pat. No. US 10,067,863) teaches automation test runs of a software build, where the test runs effect impersonating an automation audience and selecting optional features to test with the automation audience. The automation audience is associated with a software build having static features, and the test runs include optional features, where each optional feature may have more than one associated treatment. Each feature/treatment combination may be tested in a test scenario associated with the feature/treatment combination. New features that are exposed in other audiences may be enabled for the automation audience to assist in verification and test of the new features. 
v)	Anderson et al. (Pub. No. US 2016/0077672) teaches in an approach for selecting a version of a webpage to present to a user, a processor receives a request to access a webpage from a device, wherein the webpage includes a plurality of versions of the webpage. A processor receives information about the device. A processor 
vi)	Liu et al. (Pub. No. US 2011/0289207) teaches processing network visualization by obtaining main-information-dimension-based topological data of an analytic object in a network; performing visualization processing to the main-information-dimension-based topological data of the analytic object so as to reveal change of a relationship between an analytic node and a neighboring node in the analytic object along the main information dimension. Dynamic change of the network can be displayed based on main information dimension within a single view, and provide a better graphical resolution, so as to facilitate a user to perform analysis to the network and to reduce comprehension overhead of the user.
vii)	Wang et al. (Pat. No. US 10,839,406) teaches performing A/B testing for search engine optimization (SEO). During operation, the system divides a set of web pages into a control group, an inbound treatment group, an outbound treatment group, and a full treatment group. Next, the system generates a first set of links from the outbound treatment group to the inbound treatment group and a second set of links within the full treatment group. The system then applies an A/B test to pairs of groups selected from the control group, the inbound treatment group, the outbound treatment group, and the full treatment group. Finally, the system outputs a result of the A/B test for use in assessing an effect of the first and second sets of links on search engine results associated with the set of web pages.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-20:
In interpreting the claims filed on 2 December 2020, in light of the Specification, the relevant prior art of records and interview dated 11 March 2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 13, and 20.
Other dependent claims are also allowed based on their dependencies on claims 1, 13, and 20.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                  March 12, 2021